DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (US 2011/0290136 A1).

    PNG
    media_image1.png
    345
    566
    media_image1.png
    Greyscale

With respect to claims 1-2, 11, 12 and 14, 17, Koga discloses a method, a corresponding imprint apparatus for forming a pattern of an imprint material on a shot region (SR) by using a mold (Mo) and comprising all features of the instant claims such as: a measurement device (116, 118) configured to perform measurement for alignment of the shot region (SR) and the mold (Mo)  using a plurality of marks (AM1-AM3); a controller (122) configured to cause the measurement device to perform the measurement with respect to the plurality of marks for alignment of the shot region and the mold, acquire an alignment error between the shot region and the mold based on the measurement result and control the alignment based on the alignment error (see paragraph [0038]) wherein the controller (122) determines an origin position of a coordinate system (X, Y, Z) for acquisition of an alignment error between the shot region (SR) and the mold (Mo) based on an arrangement of the plurality of marks (AM1-AM3) for alignment of the shot region and the mold (see paragraphs [0060-0061]) and transferring a pattern of the mold onto an imprint material on the shot region upon performing alignment of the shot region and the mold based on the alignment error acquired in the acquiring (see abstract). 
	As to claim 3, wherein in the setting, the origin position is set such that the origin position is arranged inside a figure define by vertices thereof which are positions of the plurality of marks (see paragraph [0060]).
	As to claim 4, the number of the plurality of marks is at least three (AM1-AM3).
	As to claims 5-6, as shown in figure 5, wherein in the setting, the origin position is determined such that distances between the plurality of marks and the origin position are equalized within an allowable range.

	As to claim 8, determining at least one component to be acquired as the alignment error among a plurality of components (see paragraph [0041]). 
Allowable Subject Matter
Claims 9-10, 13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9-10 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method and apparatus for forming a pattern of an imprint material on a shot region of a substrate by using a mold comprising among other steps, a step of determining the plurality of marks for a first shot region having a rectangular shape and a plurality of marks for a second region having a shaped defined by edges of the substrate, as recited in the instant claims.
Claims 13 and 15-16 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method of adjusting an imprint apparatus comprising among other steps, steps of measuring an overlay error between a first pattern and a second pattern on a first substrate along; steps of determining based on an arrangement of a plurality of marks for alignment of a shot region of a second substrate and the mold and along with steps of converting the first and second correction values for setting an offset value as recited in the instant claims. 
Prior Art Made of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishi (U.S.Pat. 6,411,386) discloses an aligning apparatus and has been cited for technical background.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/21/21
/HUNG NGUYEN/Primary Examiner, Art Unit 2882